Citation Nr: 0904339	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-14 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with bilateral L4-5 radiculopathies, status-post 
bilateral L5-S1 laminectomy, currently evaluated as 60 
percent disabling.

2.  Entitlement to total disability due to individual 
unemployability (TDIU).  

3.  Entitlement to service connection for degenerative joint 
disease, cervical spine.       

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.   

5.  Whether new and material evidence has been received to 
reopen a service connection claim for mental disorder, 
paranoid schizophrenia, and if so, whether service connection 
is warranted.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 18, 1983, to 
September 6, 1983, and February 23, 1987, to April 30, 1987, 
during peacetime.  The veteran's claims file contains a DD-
214 verifying his service from May 1983 to September 1983; 
however, there is no DD-214 or documentation of discharge 
that verify his service from February 1987 to April 1987 
beyond the veteran's service treatment records (STRs) for 
that period.     

These appeals come before the Board of Veterans' Appeals 
(Board) from March 1993, May 1994, December 1998, and August 
2005 rating decisions of the Department of Veterans Affairs 
(VA), Oakland, California, Regional Office (RO), which inter 
alia denied service connection for a mental disorder and 
determined that new and material evidence had not been 
received to reopen a service connection claim for a mental 
disorder, and denied entitlement to an increased evaluation 
for a lumbar spine disability, TDIU, service connection for a 
cervical spine disability, and special monthly compensation 
based on the need for regular aid and attendance or being 
housebound.  The veteran disagreed with such decisions.   

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.

The reopened issue of entitlement to service connection for 
mental disorder, paranoid schizophrenia, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On April 30, 1997, before the veteran's appeals for 
entitlement to an increased evaluation for a lumbar spine 
disability, TDIU, and service connection for a cervical spine 
disability, were transferred to the Board, the agency of 
original jurisdiction (AOJ) received written notification 
from the veteran that he wished to withdraw these appeals.

2.  On July 28, 2004, before the veteran's appeal for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound was 
transferred to the Board, the AOJ received written 
notification from the veteran through his representative that 
he wished to withdraw this appeal.

3.  In a March 1993 rating decision, the RO denied the 
veteran's claim of service connection for a mental disorder; 
the veteran was provided notice of the decision and of his 
appellate rights.  

4.  The veteran did not appeal the March 1993 rating 
decision, and such decision became final.  

5.  The evidence received since the RO's March 1993 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's service connection claim for a 
mental disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of timely appeals for 
entitlement to an increased evaluation for a lumbar spine 
disability, TDIU, service connection for a cervical spine 
disability, and special monthly compensation, filed by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The RO's unappealled March 1993 decision that denied 
service connection for a mental disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1993) (current version 2008).

3.  Evidence received since the RO's March 1993 rating 
decision is new and material; the claim of entitlement to 
service connection for a mental disorder is therefore 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for a Lumbar Spine Disability, TDIU, 
Service Connection for a Cervical Spine Disability, and 
Special Monthly Compensation

The present appeals arise from May 1994 and December 1998 
rating decisions to which the veteran filed timely notices of 
disagreement (NOD), received July 1994 and April 1999, with 
the denials of an increased evaluation for a lumbar spine 
disability, TDIU, service connection for a cervical spine 
disability, and special monthly compensation.  In April 1995 
and May 1999, the veteran submitted VA Form 9, "Appeal to 
Board of Veterans' Appeals" (Substantive Appeal), indicating 
he was appealing the aforementioned denied issues.  

During the pendency of the veteran's appeals, in an April 
1997 rating decision, the RO increased the veteran's 
evaluation of his service-connected lumbar spine disability 
to 60 percent disabling, and granted TDIU.  In a statement 
signed by the veteran and received by the AOJ on April 30, 
1997, the veteran indicated that he was satisfied with the 
RO's decision and wished to withdraw "all pending appeals," 
which the Board construes as appeals of the issues of 
entitlement to an increased rating for a lumbar spine 
disability, TDIU, and service connection for a cervical spine 
disability.  See "Statement in Support of Claim" form, VA 
Form 21-4138, received April 1997.

Further, in a statement received from the veteran's 
authorized representative and received by the AOJ on July 28, 
2004, the veteran's representative indicated that the veteran 
wished to withdraw his pending appeal for special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  See July 2004 Memorandum from the 
Disabled American Veterans; June 1993 "Appointment of 
Veterans Service Organization as Claimant's Representative" 
form, VA form 21-22.  

Pursuant to the laws administered by VA, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2008).  A 
Substantive Appeal may be withdrawn either on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b)(1).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2008)(a).  

Here, the veteran has withdrawn the appeals of entitlement to 
an increased evaluation for a lumbar spine disability, TDIU, 
service connection for a cervical spine disability, and 
special monthly compensation.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration on the aforementioned issues.  Accordingly, the 
Board does not have jurisdiction to review the appeals of the 
issue of entitlement to an increased evaluation for a lumbar 
spine disability, TDIU, service connection for a cervical 
spine disability, and special monthly compensation; thus, 
these appeals are dismissed.

II.  Application to Reopen Mental Disorder Claim

A.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the veteran's new and material evidence claim for a mental 
disorder, the Board concludes that the VCAA does not preclude 
the Board from adjudicating this portion of the veteran's 
claim.  This is so because the Board is taking action 
favorable to the veteran by reopening his claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

B.  Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran initially filed a service connection claim for a 
mental disorder in August 1992.  In a March 1993 rating 
decision, the RO, in pertinent part, denied service 
connection for a mental disorder on the basis that there was 
no evidence that the disability was incurred in or aggravated 
by service.  Because the veteran did not submit a Notice of 
Disagreement to initiate appellate review and submit a 
Substantive Appeal to perfect an appeal of the RO's March 
1993 rating decision, that determination became final, based 
on the evidence then of record.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1993) (current version 2008).  

The evidence of record when the RO decided the claim in March 
1993 included the veteran's service treatment records (STRs), 
service personnel records, private medical records from St. 
Mary's Hospital and Medical Center and Providence Hospital of 
Oakland, and statements submitted by or on behalf of the 
veteran.      

By way of history, in January 1996, the veteran sought to 
reopen his service connection claim for a mental disorder.  
See January 1996 Hand-Written Statement by the Veteran.  In a 
March 1996 rating decision, the RO denied the veteran's claim 
to reopen the service connection claim for a mental disorder 
because there was no new and material evidence to reopen the 
claim.  In August 1997, the veteran again sought to reopen 
his service connection claim for a mental disorder.  This 
claim to reopen was denied again by the RO in a February 1998 
administrative decision, on the basis that there was no new 
and material evidence to reopen the claim.  In August 1998, 
the veteran once again sought to reopen his service 
connection claim for a mental disorder.  In an August 2005 
rating decision, the RO denied the veteran's claim to reopen 
once again based on the lack of new and material evidence to 
reopen the claim.     

Evidence associated with the claims folder since the prior 
final March 1993 rating decision includes statements and 
written argument submitted by or on behalf of the veteran, 
Social Security Administration (SSA) records, a June 1993 VA 
Mental Examination Report, private medical records from 
Washington Hospital and CPC Fremont Hospital, and a hearing 
transcript from the Board. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for a 
mental disorder.  In this regard, the claims folder contains 
a June 1993 VA Mental Examination Report, in which the 
veteran reported that "his psychiatric problems began in 
1987 following a head injury he received in Coast Guard Boot 
Camp."  Further, in a May 1999 hand-written statement from 
the veteran, he indicated that he suffered a head injury in 
service in 1987, and six months after discharge he started 
having hallucinations and psychiatric problems.  Presuming 
the veteran's June 1993 and May 1999 statements credible for 
the purpose of reopening the service connection for a mental 
disorder claim, the Board finds that such evidence, either by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. 3.156(a).  The veteran's 
June 1993 and May 1999 statements are material in that they 
imply that his mental disability may have been incurred 
during service, and therefore raises a reasonable possibility 
of establishing the claim.  See id.  As such, the Board finds 
that the June 1993 and May 1999 statements are considered new 
and material for the purpose of reopening the service 
connection claim for a mental disorder, and such claim is 
therefore reopened.  


ORDER

The appeal for entitlement to an increased evaluation for 
lumbosacral strain with bilateral L4-5 radiculopathies, 
status-post bilateral L5-S1 laminectomy, currently evaluated 
as 60 percent disabling, is dismissed.

The appeal for entitlement to TDIU is dismissed.  

The appeal for entitlement to service connection for 
degenerative joint disease, cervical spine, is dismissed.       

The appeal for entitlement to special monthly compensation 
based on the need for regular aid and attendance or being 
housebound is dismissed.   

New and material evidence to reopen a claim of entitlement to 
service connection for mental disorder, paranoid 
schizophrenia, has been received; to this extent, the appeal 
is granted.


REMAND

The veteran also seeks service connection for mental 
disorder, paranoid schizophrenia, which he maintains was 
incurred in-service as a result of a head injury he sustained 
when he slipped on ice while serving with the Coast Guard in 
1987.  See April 1993 "Statement in Support of Claim" form, 
VA Form 21-4138; November 2008 Board Hearing Transcript.  
Review of the record reflects that additional development is 
necessary prior to analyzing the claim on the merits.

Review of the evidence of record and the veteran's testimony 
indicates that he received treatment for his claimed mental 
disorder, paranoid schizophrenia, from private medical 
facilities, identified as Herrick Hospital in Berkley, 
California; Stanford Hospital in Stanford, California; Eden 
Medical Center in Castro Valley, California; AHA Bates; 
Washington Hospital; and Fremont Hospital in Fremont, 
California.  See Veteran's Hand-Written Statement, received 
October 2005; July 2005 "Authorization and Consent to 
Release Information to VA" forms, VA Form 21-4142; November 
2008 Board Hearing Transcript.  In his Authorization and 
Consent forms, received July 2005, the veteran indicates that 
he received treatment for his psychiatric condition at 
Herrick Hospital from January 1994 to the present, Stanford 
Hospital from 2000 to the present, and Eden Medical Center 
from January 1995 to the present.  The veteran through his 
representative also indicated that these treatment records 
"establish entitlement to service connection for 
schizophrenia."  See Memorandum from Disabled American 
Veterans, received July 2005.  Review of the record reveals 
that these treatment records are not associated with the 
claims file, and no attempt was made by the RO to obtain 
these records.  

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Consequently, the veteran's complete private treatment 
records from Herrick Hospital, Stanford Hospital, Eden 
Medical Center, AHA Bates, Washington Hospital, and Fremont 
Hospital, regarding the veteran's mental disorder, paranoid 
schizophrenia, should be obtained and associated with the 
claims file.  

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on 
appeal and to afford full procedural due process, the case is 
REMANDED for the following action:

1.  After obtaining the appropriate 
releases from the Veteran, the AMC/RO 
should obtain the veteran's complete 
private treatment records from Herrick 
Hospital (from January 1994 to the 
present), Stanford Hospital (from 2000 
to the present), Eden Medical Center 
(from January 1995 to the present), AHA 
Bates, Washington Hospital, and Fremont 
Hospital, regarding the veteran's 
mental disorder, paranoid 
schizophrenia, and associate these 
records with the claims file.    

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file must contain 
documentation of the attempts made, as 
well as of any related follow up 
correspondence.  The veteran and his 
representative should also be informed 
of the negative results, and should be 
given an opportunity to obtain the 
records.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the veteran's service 
connection claim for mental disorder, 
paranoid schizophrenia, taking into 
account any newly obtained evidence.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


